                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    UNITED STATES OF AMERICA,                         Case No. 15-cr-00347-JST-1
                                                      Plaintiff,
                                   8
                                                                                          ORDER STAYING GRANT OF
                                                v.                                        COMPASSIONATE RELEASE
                                   9

                                  10    JESSE LEE ZEIGLER,                                Re: ECF No. 75
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          In light of concerns raised by the United States Probation Office, the Court’s October 28,

                                  14   2020 order granting Defendant Jesse Lee Zeigler’s motion for compassionate release, ECF No. 75,

                                  15   is hereby STAYED.

                                  16          IT IS SO ORDERED.

                                  17   Dated: October 29, 2020
                                                                                      ______________________________________
                                  18
                                                                                                    JON S. TIGAR
                                  19                                                          United States District Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
